Citation Nr: 1505950	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-03 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as sarcoidosis, and to include as due to Agent Orange.


ATTORNEY FOR THE BOARD


Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefit currently sought on appeal.

In October 2013, the Board remanded this case for further evidentiary development.  Now the case is again before the Board.  For the reasons discussed below, the Board finds that the development directed by the October 2013 remand order has not been adequately performed.  Accordingly this matter must be remanded for compliance with the remand action directed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets the additional delay in this case, the matter must be remanded for the reasons discussed below.

The Veteran contends that his sarcoidosis was caused by an injury, disease, or event occurring during military service.  By a remand order of October 2013, the Board required the Veteran to be scheduled for an appropriate VA examination to determine the nature and etiology of his sarcoidosis.  The Veteran underwent a VA medical examination in December 2013.  That examination did not comply with the Board's remand order and is otherwise inadequate for evaluating the Veteran's disability claim for the following reasons.

First, it appears that the examiner did not have access to certain testing relevant to the claim when forming her diagnosis and opinion.  The remand order required that all indicated tests and studies were to be performed and that all findings were to be set forth in detail.  While the examiner's report indicates on page 3 that no pulmonary function test had been performed, the Veteran reports that VA did later administer a lung function test on December 31, 2013, following the issuance of the examination report of December 5, 2013.  See Veteran's response to supplemental statement of the case (SSOC).  

Second, the rationale offered by the December 2013 examiner with respect to in-service herbicide exposure appears to be based on an inaccurate statement of the law.  The remand order required the examiner to offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's sarcoidosis is etiologically related to service, specifically to include exposure to Agent Orange.  The examiner was further directed to provide a rationale for any opinion rendered.

With respect to Agent Orange exposure, the examiner stated, "Sarcoidosis is [sic] presumed to be the result of Agent Orange and therefore, it is not a result of exposure to Agent Orange while the Vet was in the military."

VA regulations do not, in fact, provide for presumptive service connection for sarcoidosis.  Sarcoidosis is not included among the diseases that may be presumed to be related to exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2014).  Even if, however, one assumes that a typographical error omitted a "not" in the examiner's statement, it does not follow that the lack of a presumption as to sarcoidosis precludes the Veteran from proving causation.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection through proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Third, the examiner's statement that the Veteran's reported complaints of cough while in the military "could be" attributed to his other medical issues, such as his history of allergic rhinitis, is not a sufficiently definite statement of reasoning.  From such a statement, it is unclear to the Board whether or not the examiner believes that the Veteran's allergic rhinitis likely caused his sarcoidosis.  The Board notes that its earlier remand advised the examiner that, if the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Fourth, contrary to the Board's remand order, the examiner did not take up the issue of any possible manifestation of sarcoidosis in service, including service treatment record notations of hives in February 1969.

Fifth, contrary to the remand order, the examiner did not address any incident of respiratory issues that presented in the Veteran's service treatment records. 

Sixth, contrary to the remand order, the examiner did not specifically address Dr. Sharma's e-mail stating that sarcoidosis can be present for many years without causing symptoms.  This analysis would appear to be especially important for the examiner to consider given that a major rationale for her negative nexus opinion is that the Veteran was not diagnosed with sarcoidosis or any lung pathology until 1977, seven years after his separation from service.  The Board reiterates in this regard that an examiner, in rendering a nexus opinion, should consider that the absence of in-service evidence of disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed above, the Board finds that the development directed in its October 2013 remand order has not been adequately performed.  The Board has determined that this matter must be remanded again for compliance with the remand action directed below.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sarcoidosis.  The claims folder must be provided to, and reviewed by, the examiner, and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail.
2. Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's sarcoidosis is etiologically related to service, specifically to include exposure to Agent Orange, but not to exclude any other possible cause of service origin.

All findings must be reported in detail, and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

In doing so, the examiner should specifically address:
a. The Veteran's lay statements that he had a persistent cough in the early 1970's.
b. The Veteran's exposure to Agent Orange during service.
c. Any possible manifestation in service, to include service treatment record notations of hives in February 1969.
d. Any incidents of respiratory issues of the Veteran that presented in the service treatment records.
e. Dr. Sharma's March 2010 e-mail stating that sarcoidosis can be present for many years without causing symptoms and Dr. Alabi's December 2013 statement that sarcoidosis is often symptomatic and can be undetected without symptoms for a long period.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011)

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

3. Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative, if any, with a supplemental statement of the case and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




